Citation Nr: 0843802	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 31, 
2003 for the granting of service connection for post-
traumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD with depressive disorder and assigned a 
70 percent rating effective December 31, 2003.  On his 
January 2006 Form 9, the veteran indicated that he desired a 
Central Office Board hearing, but then also stated that he 
wanted a review of the folder only.  In a March 2006 letter, 
the veteran was asked to clarify whether he wanted to appear 
personally for a hearing.  The veteran did not clarify his 
intentions.  In July 2008, an informal conference was 
conducted before the veteran's representative to clarify this 
issue.  At that time, the veteran's representative requested 
that the veteran be provided with a supplemental statement of 
the case.  


FINDING OF FACT

The VA received an informal claim seeking service connection 
for PTSD with depressive disorder on December 31, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 31, 
2003 for a grant of service connection for PTSD with 
depressive disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, 
VA's duty to notify in this case has been satisfied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty 
to assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and opinion when necessary to make a decision on 
a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns, not on 
a medical determination, but rather on a determination as to 
the date the claim of service connection has been filed and 
an interpretation of the regulations pertaining to the 
assignment of an effective date.  There is no need for a 
medical examination and or opinion.  The veteran's 
application for benefits is of record, as are all of the 
pertinent procedural documents.  There is no suggestion that 
additional evidence, relevant to these matters, exists and 
can be procured.  No further development action is required.

II.  Factual Background, Criteria, & Analysis

In this case, the veteran has contended that the effective 
date for the award of service connection for PTSD with 
depressive disorder should be October 30, 2002, the day that 
PTSD was diagnosed at the VA outpatient treatment clinic.  In 
this regard, the Board recognizes that VA outpatient 
treatment reports dated October 30, 2002 confirm a diagnosis 
of PTSD.

Review of the record reveals that, on December 31, 2003, the 
RO received a VA Form 21-4138, on which the veteran indicated 
he was seeking entitlement to service connection for a PTSD.  
The veteran's December 2003 statement clearly constitutes an 
informal claim for service connection for PTSD.  See 38 
C.F.R. § 3.155.

In a rating decision dated in September 2004, the RO granted 
service connection for PTSD with depressive disorder, and 
assigned an effective date of December 31, 2003, which 
corresponds to the date of receipt of his initial claim.  The 
RO explained that the effective date was granted from the 
date the veteran first filed a claim for his disability.

Review of the record reveals that the earliest document that 
can be construed as either a formal or informal claim of 
service connection for PTSD was received by the RO on 
December 31, 2003.  As such, this is the earliest date from 
which the veteran's claim for service connection for PTSD can 
be granted.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i)(2008).  Therefore, the Board finds that the 
current effective date, December 31, 2003, is proper under 
applicable law and regulation.

Although VA medical records do confirm a diagnosis of PTSD 
prior to that date, these records do not establish 
entitlement to an earlier effective date.  In this regard, 
the Board notes that 38 C.F.R. § 3.157 provides that evidence 
from VA outpatient treatment or hospitalization cannot be 
considered as an informal claim for purposes of an earlier 
effective date for service connection where there has not 
been a prior allowance, or disallowance of a formal claim for 
compensation based on the noncompensable nature of the 
disability in question.  Crawford v. Brown, 5 Vet. App. 33, 
35 (1993).  In this case, the veteran had not been previously 
denied service connection for PTSD, or for any other 
psychiatric disability when he submitted the claim in 2003.  
Thus, VA records dated prior to that date cannot be construed 
as an informal claim under the provisions of 38 C.F.R. § 
3.157.

The Board notes that the diagnosis of PTSD, Diagnostic Code 
9411, was added to the rating schedule, effective April 11, 
1980.  VAOPGCPREC 26-97 (July 16, 1997). VAOPGCPREC 26-97 
concluded that the addition of PTSD to the rating schedule in 
1980 is considered a liberalizing VA issuance for the 
purposes of 38 C.F.R. §  3.114 (a).  However, it does not 
authorize a retroactive award for every grant of service 
connection for PTSD.  The effective date of an award made 
pursuant to a liberalizing act shall be fixed in accordance 
with the facts found.  Entitlement to an earlier effective 
date is not warranted unless the veteran met all the 
eligibility criteria for PTSD on the effective date of the 
liberalizing law and such eligibility existed continuously 
from that date to the date of claim.  Thus, while the 
addition of Diagnostic Code 9411 for PTSD may be considered a 
liberalizing issuance, a retroactive effective date cannot be 
assigned unless the evidence established that the veteran 
developed PTSD as of April 11, 1980, and that the disability 
continued up to the date that the claim for compensation was 
filed or December 2003.  See VAOPGCPREC 26- 97.

The Board has reviewed the evidence of record and the medical 
evidence of record reveals no treatment for PTSD, or a 
psychiatric condition of any kind, until 2002.  As the claims 
folder contains no evidence of record with respect to receipt 
of a claim for service connection for PTSD until December 31, 
2003 and no evidence of record of treatment for or diagnosis 
of PTSD, or any other psychiatric disability, until 2002, the 
Board finds that it would not be reasonable to conclude that 
"all eligibility criteria" for service connection for PTSD 
were met on April 11, 1980.  Accordingly, entitlement to an 
earlier effective date under VAOPGCPREC 26- 97 is not 
warranted.

In summary, the Board finds that the veteran has not asserted 
any basis under the law for assignment an effective date 
earlier than December 31, 2003 for the grant of service 
connection for PTSD.  In essence, the Board believes that 
this is a case in which the law and not the evidence is 
dispositive, and thus, that the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).







ORDER

Entitlement to an effective date earlier than July 31, 2003, 
for the grant of service connection for PTSD with depressive 
disorder is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


